Case 1:19-cv-03127-VM Document 11-4 Filed 05/09/19 Page 1 of 6
                 Case 1:19-cv-03127-VM Document 11-4 Filed 05/09/19 Page 2 of 6


  From:    Wilson Chan wilson@bagstudiohkg.com
Subject:   FW: Lawsuit
   Date:   May 2, 2019 at 11:01 PM
     To:   Kit Mak kit.mak@dgexcelsia.com


       Kit,
       For your info.
       Thanks!
       Wilson



       From: Kenny Horowitz <Kenny@bagstudionyc.com>
       Sent: Thursday, April 11, 2019 7:06 PM
       To: Wilson Chan <wilson@bagstudiohkg.com>
       Subject: Lawsuit
Case 1:19-cv-03127-VM Document 11-4 Filed 05/09/19 Page 3 of 6
Case 1:19-cv-03127-VM Document 11-4 Filed 05/09/19 Page 4 of 6
      Case 1:19-cv-03127-VM Document 11-4 Filed 05/09/19 Page 5 of 6




Kenny Horowitz
President of Bag Studio
      Case 1:19-cv-03127-VM Document 11-4 Filed 05/09/19 Page 6 of 6


President of Bag Studio
10 w 33rd st Suite 528
New York NY 10001
C 917-865-2724
